Citation Nr: 0002241	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an extension beyond May 1, 1997 of a 
temporary total disability rating for a period of post-
operative convalescence under 38 C.F.R. § 4.30.
	
2.	Entitlement to an increased evaluation for a left knee 
anterior cruciate ligament tear, to include a separate 
evaluation for arthritis, currently rated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to August 
1994.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The issue of entitlement to an extension beyond May 1, 1997 
of a temporary total disability rating for a period of post-
operative convalescence under 38 C.F.R. § 4.30 will be 
addressed in the remand that follows this decision since the 
Board has determined that additional development is 
warranted.  The decision will address the issue of 
entitlement to an increased evaluation for a left knee 
disability, since this issue is not inextricably intertwined 
with the remand issue.  Parker v. Brown, 7 Vet. App. 116 
(1994); Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.	A left knee anterior cruciate ligament tear is not 
productive of either recurrent subluxation or lateral 
instability or a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees.

2.	The veteran's left knee arthritis is not productive of a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees.
	

CONCLUSIONS OF LAW

1.	The scheduler criteria for an evaluation in excess of 10 
percent for a left knee anterior cruciate ligament tear are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

2.	The criteria for a separate 10 percent evaluation for left 
knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1999); Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for a left knee anterior 
cruciate ligament tear in September 1996 and a 10 percent 
evaluation was assigned.  In the appealed November 1997 
rating decision, an increased evaluation was denied for the 
veteran's left knee disorder. 

A July 1996 VA outpatient treatment record indicated physical 
findings of instability, intermittent effusion, positive 
Lachman's, and positive pivot shift.  The diagnosis was left 
anterior cruciate ligament deficient knee.  He was again 
diagnosed with a left anterior cruciate ligament deficient 
knee in November 1996.  VA outpatient treatment records, 
dated from March to November 1997, reveal that the veteran 
was treated for residual infection from a March 1997 left 
anterior cruciate ligament reconstruction.  

On VA examination in August 1996, the veteran reported a 
history of sustaining an injury in July 1993 secondary to 
slipping on some oil on the deck of a ship while on duty on 
the USS Dubuque.  He stated that this resulted in his left 
knee slipping out of joint secondary to that fall, resulting 
in a lateral cruciate ligament tear.  His current complaints 
included that his left knee went out and swelled at times and 
he had decreased activities of daily life, such as walking 
and inability to bend down and lift items.  He claimed he was 
unable to perform his job as a deli worker at a grocery 
store.  On physical examination of the left knee, there was 
no evidence of any atrophy, swelling or signs of inflammation 
at that time.  Strength in his knee was 5/5 throughout as 
compared to his right knee.  He had full range of motion of 
both legs with a 125-degree range of motion of left knee 
flexion.  He could fully extend his left leg.  There was no 
hyperextension.  There was a positive left anterior drawer 
sign with approximately a 3 to 5 centimeter slippage of his 
tibia from his knee joint.  The lateral and medial cruciate 
ligaments appeared to be stable at that time.  There did not 
appear to be any extrusion of cartilaginous material.  The 
impression was that the veteran sustained an anterior 
cruciate ligament tear that did cause him to have some 
limitation in his ability to use his left knee. 

In March 1997, the veteran received VA hospitalization for a 
medial meniscectomy and anterior cruciate ligament 
reconstruction.  Physical findings included that the 
veteran's left lower extremity had mild quadricep atrophy.  
He had a positive Lachman's test, positive pivot shift and a 
positive McMurray's sign.  He had appreciable tenderness on 
the medial aspect of the left knee joint.  The diagnoses were 
left anterior cruciate ligament tear and left medial meniscus 
tear.   

In a November 1997 VA hospitalization report, the veteran was 
reported to have undergone surgery for an implant removal 
with incision and drainage of the left knee.  Left knee range 
of motion was from 0 to 120 degrees.  The preoperative 
diagnosis was nonhealing wound on the anterior left knee 
status post left anterior cruciate ligament repair.  The 
postoperative diagnosis was symptomatic metal.
 
On VA examination in January 1998, the veteran stated that he 
had intermittent left knee pain and swelling, but the pain 
became much worse after he left the Navy.  Subsequently, he 
stated that the pain and swelling got so bad that had 
slipping in the knee, pain and stiffness, especially after a 
long drive or even sleeping at night.  He stated that after 
arising, he would have stiffness and pain in the knee.  He 
underwent arthroscopic knee surgery in March and November 
1997.  He reported that the pain he had prior to the surgery 
was minimally decreased, but he had increased swelling in the 
knee at times.  He also stated that it was extremely painful 
to sleep and that he had increased knee twitching.  He also 
had decreased sensation in the lateral aspect of the knee.  
The veteran indicated that he had decreased recreational 
activity secondary to the knee problem.  He was not able to 
run, jump, or do things he normally did prior to the surgery 
or the accident.  On physical examination, there was full 
range of motion of the knees in both flexion and extension to 
140 degrees without pain.  There was no crepitation, 
effusion, erythema, or warmth noted over the knees.  There 
was no laxity in the anterior and the posterior cruciate 
ligaments.  There was no tenderness over the meniscus.  The 
veteran did have decreased pinprick sensation to the lateral 
aspect of the left knee.  The diagnosis was left knee pain.  
A prior April 1997 VA X-ray study showed that the veteran had 
a status post anterior cruciate ligament reconstruction.  
There was a large joint effusion present.  There were minimal 
degenerative changes seen in the medial compartment and, in 
the lateral views, there was a faint density projecting 
superior to the posterior aspect of the tibia plateau 
suggesting an osteochondral intra-articular fragment or 
possible heme from the surgery.  The knee was in anatomical 
alignment.  An October 1997 X-ray study was reported to have 
revealed an anterior cruciate ligament repair with metallic 
screws in the distal femur and proximal tibia and there was 
no joint effusion noted.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a scheduler 
evaluation of the veteran's service-connected disorder have 
been properly developed, and that no further assistance to 
the veteran is required on this issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5260, knee flexion limited to 
45 degrees warrants a 10 percent evaluation and flexion 
limited to 30 degrees warrants a 20 percent evaluation.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees and a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees.  38 C.F.R. § 4.71a. 

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a. 

A.  Anterior Cruciate Ligament Tear

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's left knee anterior 
cruciate ligament tear is not warranted.  In this respect, 
the evidence, including the January 1998 VA examination, does 
not reveal that flexion of either knee is limited to 30 
degrees, or that extension of either knee is limited to 15 
degrees.  Further, neither instability nor subluxation 
impairs either knee.  Indeed, the Board finds that the 
evidence shows the veteran's symptoms are limited to 
complaints of left knee pain, and the January 1998 VA 
examiner indicated that there was no objective evidence of 
atrophy, wasting, or fasciculation.  There was also full knee 
range of motion in both flexion and extension to 140 degrees 
without pain.  Additionally, there was no crepitation, 
effusion, erythema, or warmth over the knees.  There was no 
laxity in the anterior and posterior cruciate ligaments and 
no tenderness over the meniscus.  The Board has also 
considered the August 1996 VA examination report which 
indicates that the veteran had a positive left anterior 
drawer sign with approximately a 3 to 5 centimeter slippage 
of the tibia from his knee joint.  However, in light of the 
veteran's March 1997 VA hospitalization for a left medial 
meniscectomy and anterior cruciate ligament reconstruction, 
this problem was apparently corrected as the January 1998 VA 
examiner found no laxity in the left knee.  Hence, an 
increased evaluation is not warranted based on there being no 
current evidence of either recurrent subluxation or lateral 
instability, limitation of motion, or functional loss during 
claimed flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5257, 5260 and 5261.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's left knee anterior 
cruciate ligament tear. 

B.  Left Knee Arthritis

The Court has held, however, in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  Further, as 
stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, ". 
. . the evaluation of knee dysfunction under both codes would 
not amount to pyramiding under section 4.14".  VAOPGCPREC 
23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 (1997).

The Board has concluded that the veteran is currently not 
entitled to a separate disability rating for painful left 
knee arthritis under Diagnostic Code 5003.  38 C.F.R. § 
4.71a.  In this respect, the January 1998 VA examiner 
indicated that an April 1997 X-ray study revealed left knee 
minimal degenerative changes.  However, the most recent 
examination report shows full motion without pain.  There is 
no instability shown.  Although arthritis was visualized on 
X-ray of the left knee, absent a showing of painful motion, 
and/or instability, a separate rating for arthritis is not 
warranted since additional disability is not shown.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

In denying an increased rating for the veteran's left knee 
disorder, the Board considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Significantly, however, with respect to 
Diagnostic Codes 5260 and 5261, there is no evidence of loss 
of function during claimed left knee flare-ups.  Further, the 
Board has evaluated the veteran's left knee disorder under 
the diagnostic code for recurrent subluxation or lateral 
instability.  As Diagnostic Code 5257 is not predicated on 
loss of motion, 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  Accordingly, these regulations do not provide a 
basis for an increased rating for the veteran's service-
connected left knee disorder.  

In reaching the above decision the Board has considered the 
doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as this disorder is not shown cause a marked 
interference with employment, require frequent hospital 
treatment, or to otherwise be so unusual as to render 
application of the regular schedular provisions impractical, 
there is no basis for an extraschedular rating.  See 38 
C.F.R. § 3.321(b)(1) (1999).



ORDER

A rating in excess of 10 percent for a left knee anterior 
cruciate ligament tear is denied.

A 10 percent disability rating for left knee arthritis is 
denied.  


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claim of entitlement to an extension beyond May 1, 
1997 for a temporary total disability rating for a period of 
post-operative convalescence under 38 C.F.R. § 4.30.  
Specifically, he claims that he developed an infection in his 
left knee due to his March 1997 surgery for his service-
connected left knee disorder, requiring a total period of 10 
months for recuperation in which he was unable to work. 

In a September 1997 rating decision, the veteran was granted 
a 100 percent evaluation for his service-connected left knee 
disorder for the period from March 18, 1997 to May 1, 1997 
based on surgical or other treatment necessitating 
convalescence. 

VA outpatient treatment records, dated from March to November 
1997, reveal that the veteran was treated for residual 
infection from the March 1997 left anterior cruciate ligament 
reconstruction.  In April 1997, he was treated for a post-
operative left knee infection.  There was a collection of 
subcutaneous fluid with thick drainage.  The diagnosis was 
subcutaneous abscess.  In a subsequent April 1997 VA 
outpatient treatment, he was diagnosed with a left knee 
inflammatory effusion.  In early May 1997, 40 cubic 
centimeters of fluid were drained off under sterile 
condition.  The fluid was cloudy and there was no pain.  The 
diagnosis was status post-anterior cruciate ligament with 
sterile inflammatory fluid.  The VA outpatient treatment 
records are silent for treatment of the veteran's left knee 
disorder for the remaining part of May through September 
1997.  However, in October 1997, he was treated for an 
abscess on the anterior/inferior knee.  The diagnosis was 
stitch abscess.  In a subsequent VA outpatient treatment 
record, there was reported to be minimal drainage from the 
anterior knee.  The diagnosis was, healing.  Later in October 
1997, the stitch had slight purulent drainage.  The diagnosis 
was again stitch abscess.  In the last VA outpatient 
treatment record from October 1997, the veteran had drainage 
from the left knee wound.  The diagnosis was infected right 
knee wound.  In November 1997, there was a small open left 
knee skin wound.  The diagnosis was infected left knee wound.    

In a November 1997 VA hospitalization report, the veteran was 
noted to have undergone surgery for an implant removal with 
incision and drainage of the right knee.  Left knee range of 
motion was from 0 to 120 degrees.  The preoperative diagnosis 
was nonhealing wound anterior left knee status post left 
anterior cruciate ligament repair.  The postoperative 
diagnosis was symptomatic metal.

In VA outpatient treatment records subsequent to the surgery 
in November 1997, the veteran was treated for a status post 
infected screw/suture removal six days previously.  The 
incision was clean with slight drainage.  There was full 
active range of motion at the knee.  The diagnosis was left 
knee status post-infected screw/suture removal.  In a final 
November 1997 VA outpatient record, the incision was healing 
well from the status post anterior cruciate ligament screw 
removal.  There were no complaints.  The diagnosis was left 
anterior cruciate ligament reconstruction.

On consideration of the above medical evidence, the Board 
finds that further development is in order.  In this respect, 
as all of the veteran's VA outpatient treatment records do 
not appear to be of record, in particular his VA outpatient 
treatment records, dated from early May through September 
1997, the RO has the duty to request all pertinent medical 
records in the constructive possession of VA.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

The veteran should also be afforded a VA orthopedic 
examination in order to ascertain the severity of the 
veteran's post operative infected wound and whether this 
infected wound made the veteran unemployable.
 
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
his left knee disorder to include post-
operative complications resulting from 
his March 1997 VA surgery.  If VA was the 
provider of choice, the specific medical 
center or outpatient clinic utilized must 
be identified.  The RO is specifically 
requested to obtain any possible VA 
outpatient treatment records from early 
May through September 1997.  Following 
receipt of the veteran's response 
appropriate action should be undertaken.

2.	 The veteran should be afforded a VA 
orthopedic examination, by a physician, 
to determine the nature and etiology of 
any right knee disorder.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The VA examiner, 
after reviewing the pertinent medical 
records, is specifically requested to 
describe the veteran's postoperative 
infected left knee wound that resulted 
from his March 1997 medial meniscectomy 
and anterior cruciate ligament 
reconstruction.  Thereafter, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's postoperative infected 
left knee wound that resulted from his 
March 1997 left knee surgery was 
considered severe.  Finally, the VA 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran's postoperative infected 
left knee wound that resulted from the 
March 1997 left knee surgery made the 
veteran unemployable at any time during 
the period from May 1, 1997 to January 
18, 1998.  The complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

3.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

